FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                          February 8, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
RODNEY T. FISHER,

      Plaintiff - Appellant.

v.                                                         No. 16-6309
                                                    (D.C. No. 5:16-CV-00662-D)
JOE M. ALLBAUGH, Director,                                 (W.D. Okla.)
Department of Corrections; JENNY
DILLON, Deputy Warden, Lexington
Correctional Center; MIKE DUNCAN,
Unit Manager, Lexington Correctional
Center; T. MCCOLLUGH, Warden,
Lexington Correctional Center

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, McKAY, and MORITZ, Circuit Judges.
                  _________________________________

      Oklahoma prisoner Rodney Fisher brought suit under 42 U.S.C. § 1983,

alleging various constitutional violations. The district court screened Fisher’s

complaint pursuant to 28 U.S.C. § 1915A and 28 U.S.C. § 1915(e)(2) and concluded

that Fisher failed to state a claim upon which relief can be granted. The district court


      *
        After examining Fisher’s brief and the appellate record, this panel has
determined unanimously that oral argument wouldn’t materially assist in the
determination of this appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument. This order and
judgment isn’t binding precedent, except under the doctrines of law of the case, res
judicata, and collateral estoppel. But it may be cited for its persuasive value. See
Fed. R. App. P. 32.1; 10th Cir. R. 32.1.
dismissed the action without prejudice and issued a strike to Fisher under 28 U.S.C.

§ 1915(g).

      Proceeding pro se,1 Fisher appeals the district court’s dismissal. But his

opening brief fails to identify—much less expound upon—any error by the district

court. Instead, Fisher’s brief rehashes and supplements the facts underlying his

claims. While we’re mindful of Fisher’s pro se status, we will not simply overlook

his failure to engage with the district court’s reasoning. See Nixon v. City & Cty. of

Denver, 784 F.3d 1364, 1369 (10th Cir. 2015) (“[W]e affirm the district court’s

dismissal of [plaintiff’s] claim because [plaintiff’s] opening brief contains nary a

word to challenge the basis of the dismissal . . . .”); Garrett v. Selby Connor Maddux

& Janer, 425 F.3d 836, 840 (10th Cir. 2005) (explaining that pro se appellants, like

all other appellants, must state contentions of error and supporting arguments).

      Because Fisher fails to adequately challenge the district court’s bases for

dismissing his claims, we affirm. We also grant Fisher’s motion to proceed on appeal

in forma pauperis, and we remind him that he must continue making partial payments

until he has paid the full amount of his fees and costs.



                                            Entered for the Court


                                            Nancy L. Moritz
                                            Circuit Judge


      1
         Because Fisher proceeds pro se, we liberally construe his filings. Gallagher
v. Shelton, 587 F.3d 1063, 1067 (10th Cir. 2009). But it’s not our role to act as his
advocate. Id.
                                          2